Citation Nr: 1747649	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an ear disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to an increased rating for service-connected appendectomy scar in excess of 0 percent prior to February 7, 2012, and in excess of 10 percent thereafter.

5. Entitlement to an increased rating for service-connected ischemic heart disease (IHD) (Nehmer Grant) associated with herbicide exposure currently evaluated at 60 percent disabling.  

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to May 1971, including in Vietnam.  He also has Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision (declining to reopen final denial of eye disability service connection claim), an April 2009 rating decision (declining to reopen final denial of ear disability service connection claim), an April 2009 rating decision (denying an increased rating for an appendectomy scar disability claim), an April 2009 rating decision (denying service connection for bilateral hearing loss), an April 2009 rating decision (denying an increased rating claim for IHD), a December 2011 rating decision (denying service connection for PTSD), and an April 2009 rating decision (denying service connection for a psychiatric disorder other than PTSD), all issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  

The claims for entitlement to service connection for the eye and ear disabilities were originally denied in final July 1981 rating decisions.  The Veteran sought to reopen these claims, but the RO declined to reopen them in April 2009, after finding insufficient new and material evidence to reopen the claims.  Although the RO has already determined that the Veteran did not submit new and material evidence sufficient to reopen the claims for service connection for the eye and ear disability claims, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With respect to the appendectomy scar increased rating claim, in March 1975, the RO granted service connection for appendectomy scar and assigned an evaluation of 0 percent, effective January 3, 1975.  On May 9, 2008, the Veteran filed an increased rating claim seeking a higher evaluation for appendectomy scar, which the RO denied in April 2009.  The Veteran filed a substantive appeal in July 2010 and was afforded a VA examination on February 7, 2012.  In March 2017, the RO increased the rating for the appendectomy scar from 0 percent to 10 percent, effective February 7, 2012.  As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2008, the Veteran filed a claim for entitlement to service connection for a neuropsychiatric condition ("NP condition"), which the Board recharacterizes as an acquired psychiatric disability other than PTSD.  The RO denied this claim in April 2009.  The Veteran filed a Notice of Disagreement in June 2009, and the appeal was certified in March 2017.  

In June 2009, when he filed a Notice of Disagreement for the NP condition, he also filed a separate claim for entitlement to service connection for PTSD.  The RO denied the PTSD claim in December 2011.  The Veteran filed a Notice of Disagreement for the PTSD claim denial in September 2012, and the appeal was certified in March 2017.  

The issues of entitlement to service connection for tinnitus has been raised by the record in a February 2012 VA Hearing Loss examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to an increased rating for service-connected ischemic heart disease, and entitlement to service connection for PTSD, and an acquired psychiatric disability other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 1981 rating decision denied service connection for an eye disability.  The Veteran was notified of his rights, but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2. A July 1981 rating decision denied service connection for an ear disability.  The Veteran was notified of his rights, but did not appeal or submit new and material evidence during the applicable one-year appellate period.

3. There is no current diagnosis of hearing loss as defined by VA regulations.  

4. There is no evidence from the period between May 9, 2007 and February 7, 2012, that the Veteran's one appendectomy scar was either painful or unstable.

5. Evidence from the period from February 7, 2012, show that the Veteran's one appendectomy scar is painful, but not unstable.


CONCLUSIONS OF LAW

1. The July 1981 rating decision is final.  38 U.S.C.A. §§ 4004, 4005 (West 1981) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)].

2. The July 1981 rating decision is final.  38 U.S.C.A. §§ 4004, 4005 (West 1981) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)].

3. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

4. The criteria for a scar disability rating in excess of 0 percent prior to February 7, 2012, and in excess of 10 percent thereafter are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether There Is New and Material Evidence 
To Reopen the Final Denials of the Eye Disorder and Ear Disorder Claims

The Veteran's applications to reopen the final denials, of the claims for entitlement to service connection for eye and ear disabilities, are denied.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


1. Application to Reopen the Final Denial of the Eye Disability Claim is Denied.

In July 1981, the RO denied the claim for entitlement to service connection for an eye disability based on a lack of nexus.  The Veteran's entrance exam notes a medical history of vision problems, and the RO specifically highlighted in the final July 1981 denial that an eye exam, six days after induction, noted that the Veteran had "constant right esotropia of about 10 degrees both near and far."  The RO denied the claim based on a finding of insufficient evidence that any eye condition noted at entry was aggravated, or that any other eye condition was incurred in service or within one year of the Veteran's discharge from the military.  

In May 2008, the Veteran sought to reopen his claim for entitlement to service connection for an eye disability and directed the RO to review his military service records for purposes of reopening the claim.  See, e.g., May 2008 Veteran Statement.

In April 2009, the RO denied the Veteran's claim to reopen after finding that the military records he submitted were not "new," as they had been before, and were already considered by, the RO, for the July 1981 rating decision.  The RO further noted that "entitlement to compensation based on refractive error esotropia and hyperopia are considered developmental and congenital conditions that are not subject to service connection."  The Veteran then filed a substantive appeal for this claim in July 2010.

Initially, the Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  Therefore, here, the claim is has been recharacterized as "an eye disability," to account for all pertinent symptomatology.  

In any event, turning to whether new and material evidence has been received to warrant reopening of the claim, the Board finds that the Veteran has not submitted any additional lay or medical evidence that his eye condition is in any way linked to his active duty service.

The military records that the Veteran submitted to reopen the case were already before the RO in July 1981 and were considered by the RO for the July 1981 rating decision; therefore, they are cumulative.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  

Moreover, the Board has reviewed all of the evidence that has been associated with the claims file since July 1981, and finds no new evidence indicating that any eye conditions noted at entry were aggravated, or that any eye condition was incurred in service or within one year of the Veteran's discharge from service.  

In sum, there has been no probative evidence submitted after July 1981 that proves any previously unestablished fact - in particular, a nexus to service.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.  The Veteran's application to reopen the previously denied claim for an eye condition must therefore be denied.  

Furthermore, the Board acknowledges that in his May 2008 statement to reopen the claim, the Veteran specifically stated about the military records he was submitting:  "I'm submitting active military records which clearly establish that [the eye condition was] treated during my military service.  Enclosed [is] Item I four pages, especially the first page [] "Code U: Right eye cannot be used for weapon firing."  While, for the reasons discussed above, this statement is not relevant to the issue of whether there is new and material evidence to reopen the claim, the Board notes that with respect to the assertions made in his May 2008 statement, the Veteran is free to file a claim for clear and unmistakable error (CUE) for the July 1981 rating decision if he so chooses.  


2. Application to Reopen the Final Denial of the Ear Disability Claim is Denied.

In July 1981, the RO denied the claim for entitlement to service connection for an ear disability based on a lack of nexus.  The Veteran's service entrance exam notes that he had "otitis external of the left ear."  The RO denied the claim based on a finding of insufficient evidence that any ear condition noted at entry was aggravated, or that any other ear condition was incurred in service or within one year of the Veteran's discharge from the military.  

In May 2008, the Veteran sought to reopen his claim for entitlement to service connection for an ear disability and directed the RO to review his military service records for purposes of reopening the claim.  See, e.g., May 2008 Veteran Statement.

In April 2009, the RO denied the Veteran's claim to reopen after finding that the military records he submitted were not "new," as they had been before, and were already considered by the RO for the July 1981 rating decision.  

The Veteran then filed a substantive appeal for this claim in July 2010.

Initially, the Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  Therefore, here, the claim is has been recharacterized as "an ear disability," to account for all pertinent symptomatology.  

Turning to whether new and material evidence has been received to warrant reopening of the claim, the Board finds that the Veteran has not submitted any additional lay or medical evidence that his ear condition is in any way linked to his active duty service.

The military records that the Veteran submitted to reopen the case were already before the RO in July 1981 and were considered by the RO for the July 1981 rating decision; therefore, they are cumulative.  See Anglin, 203 F.3d at 1347.

Moreover, the Board has reviewed all of the evidence that has been associated with the claims file since July 1981, and finds no new evidence indicating that any ear conditions noted at entry were aggravated, or that any ear condition was incurred in service or within one year of the Veteran's discharge from service.  

In sum, there has been no probative evidence submitted after July 1981 that proves any previously unestablished fact - in particular, a nexus to service.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.  The Veteran's application to reopen the previously denied claim for an ear condition must therefore be denied.  

Furthermore, the Board acknowledges that in his May 2008 statement to reopen the claim, the Veteran specifically stated about the military records he was submitting: "I'm submitting evidence for otitis [illegible] which has developed to hearing loss to both ears.  Ostensibly the onset for hearing loss was while I was stationed in Vietnam [illegible]."  However, the Board notes that Veteran has already filed a separate claim for bilateral hearing loss in May 2008, the appeal of which is adjudicated below.


Service Connection Claim for Hearing Loss

3. Entitlement to Service Connection for Hearing Loss Claim is Denied.

Entitlement to service connection for bilateral hearing loss is denied based on a lack of a current disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  

The determination of whether the Veteran currently has a hearing loss disability is governed by 38 C.F.R. § 3.385.  Under VA law, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Here, while the Veteran contends that he should be service-connected for hearing loss, there is no competent evidence of record that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations.  The Veteran underwent a VA hearing examination in February 2012.  The results of the examination show that the pure tone thresholds for the Veteran's right ear are 20, 20, 20, 15 and 20 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and for the Veteran's left ear, 25, 15, 20, 10 and 15 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  See 38 C.F.R. § 3.385.  These results do not show a hearing loss disability that is recognized by VA law.  See 38 C.F.R. § 3.385.

Additionally, there are no other medical records establishing that the Veteran has a current hearing loss disability per VA law.  See also id.

As there is no competent evidence that would establish the current disability element with regard to the hearing loss claim, entitlement to service connection for hearing loss cannot be granted on any basis.  See Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability").  The claim for entitlement to service connection for hearing loss is therefore denied.


Increased Rating for Appendectomy Scar Claim

4. Increased Rating for Appendectomy Scar Claim is Denied.

For the reasons fully discussed below, entitlement to an increased rating for appendectomy scar in excess of 0 percent prior to February 7, 2012, and in excess of 10 percent thereafter is denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected appendectomy scar is currently rated at 0 percent, from January 3, 1975 to February 6, 2012, and 10 percent from February 7, 2012 to the present, under the criteria of Diagnostic Code 7804. 

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating assignment for three or four scars that are painful or unstable and a 30 percent rating assignment for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Moreover, here, the Veteran's claim for increased rating was received in May 9, 2008.  Therefore, the relevant focus for adjudicating his claim is the period beginning May 9, 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.156 (b).  

A.	Rating in Excess of 0 Percent from May 9, 2007 to February 7, 2012.

After a careful review of the record, the Board finds that the Veteran's service-connected appendectomy scar, for the period from May 9, 2007 to February 7, 2012, currently rated at 0 percent, is denied.  

VA treatment records from the period between May 9, 2007 and February 7, 2012 are silent as to any treatment or hospitalization related to the appendectomy scar.  The record is devoid during this period that the scar was painful to palpation or unstable.  

A higher evaluation of 10 percent is not warranted unless the evidence shows a scar that is painful on examination or unstable.  The preponderance of the evidence from May 9, 2007, to February 7, 2012, is against a rating in excess of 0 percent for the appendectomy scar.  The claim for an increased rating as to this period is therefore denied.  

B.	Rating in Excess of 10 Percent from February 7, 2012.

Turning to the period from February 7, 2012 forward, the Board finds that an increased rating in excess of 10 percent is not warranted. 

In February 2012, the Veteran was afforded a new VA examination to assess the current severity of the Veteran's appendectomy scar.  The February 2012 VA examination report shows that the Veteran has only one appendectomy scar, which the examiner described as "well healed."  The examiner also noted that although the one scar is painful ("Veteran alleges burning and pulling sensation upon deep palpation in the lateral one third of the scar") it is not unstable (finding no frequent loss of covering of skin over the scar).  

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, including an examination of the Veteran, the Board finds this opinion entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Based on the February 2012 VA examination, the Board finds that an increased rating greater than 10 percent for the period from February 7, 2012 to the present is not warranted.  Although the evidence shows the Veteran's scar was painful, he has only one scar, and there is no evidence that this scar is unstable.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent for the appendectomy scar from February 7, 2012 forward.  The claim for an increased rating as to this period is therefore denied.  


ORDER

New and material evidence has not been received, the application to reopen the claim of entitlement to service connection for an eye disability is denied.

New and material evidence has not been received, the application to reopen the claim of entitlement to service connection for an ear disability is denied.

Service connection for hearing loss is denied.

Entitlement to an increased rating for appendectomy scar in excess of 0 percent prior to February 7, 2012, and in excess of 10 percent thereafter is denied.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary for further development of the claims for: increased rating for service-connected ischemic heart disease; service connection for PTSD; and a psychiatric disability other than PTSD.

5.	 Increased Rating for Ischemic Heart Disease Claim is Remanded.

Here, the Veteran contends that he is entitled to higher initial ratings for his service-connected ischemic heart disease.  See, e.g., March 2017 VA Form 8.  

As an initial matter, the Veteran last underwent a VA examination for his service-connected ischemic heart disease in February 21, 2014; however, a copy of the examination report has not been associated with the claims file.  Therefore, upon remand, the RO should obtain and associate the examination report with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Moreover, the Veteran has indicated through his representative in the August 2017 Appellate Brief that the February 21, 2014, VA examination does not accurately reflect the Veteran's current disability picture.  As such, a new VA examination should be afforded to the Veteran to ascertain the current severity of his ischemic heart disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


6. Entitlement to Service Connection for Post-Traumatic Stress Disorder (PTSD) Claim is Remanded.

Next, for the PTSD service connection claim, the Veteran last underwent a VA psychiatric examination in May 2014, and the May 2014 VA examiner found no PTSD diagnosis under DSM-V.  (Prior to that, the Veteran underwent an October 2010 VA psychiatric examination, where the examiner found no PTSD diagnosis under DSM-IV.)  

However, as raised by the Veteran's representative in the August 2017 Appellate Brief, after the May 2014 VA examination was completed, the Veteran was subsequently admitted to a VA hospital, for which a June 2014 VA medical record indicates a PTSD diagnosis per Dr. L., at that VA hospital.  See Legacy Content Manager Documents.

As such, the May 2014 VA examination opinion is inadequate because new PTSD-related evidence, including San Juan VA records that indicate a PTSD diagnosis, were associated with the claims file after the May 2014 VA examination was conducted; therefore, the May 2014 VA opinion on PTSD was not made based on a review of the complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

On remand, a new VA examination and etiology opinion should be obtained, and the RO should ensure that the new examiner has reviewed the complete record, including San Juan VA records that indicate a PTSD diagnosis, before rendering the etiology opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


7. Entitlement to Service Connection for a Psychiatric Disability Other Than PTSD, Claim is Remanded.

As stated above, the Veteran underwent VA psychiatric examinations in October 2010 and May 2014.  While no PTSD diagnoses were found at these examinations, both examiners found a current diagnosis of major depressive disorder.  Furthermore, only the May 2014 examiner provided an etiology opinion for the major depressive disorder.

However, the Board finds the May 2014 etiology opinion for the major depressive disorder wholly inadequate.  First, with respect to secondary service connection claim, the examiner simply opined, without any further explanation: "there is no evidence in the literature of a direct physiological consequence between [the] Veteran's service connected heart condition and a depressive condition."  No rationale was provided, including any citation to the unspecified literature that was reportedly relied upon to render this opinion.  The examiner's failure to provide any explanation for this conclusion, therefore renders the Board unable to use this opinion to make an informed determination as to whether or not service connection for the Veteran's psychiatric disorder is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Moreover, in his July 2010 VA Form 9 and through his representative's August 2017 Appellate Brief, the Veteran contends that his psychiatric disability stems from his service in Vietnam.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the examiner failed to opine on whether the Veteran's major depressive disorder was directly incurred in or caused by the Veteran's military service.  

Based on the foregoing, a new nexus opinion from a new examiner addressing the aforementioned concerns must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA and private medical records, including the February 21, 2014 VA ischemic heart examination report, and associate them with the claims file.  

2. After step 1 is completed, afford the Veteran an appropriate VA heart examination to determine the nature and severity of his ischemic heart disease.  The examiner is requested to identify the functional limitations for sedentary and physical occupations caused by ischemic heart disease and the effects of any prescribed medications.

3. After step 1 is completed, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorders.  

The claims file must be made available to the examiner for review and the examiner should review all relevant medical records, including the San Juan VA medical records indicating a current PTSD diagnosis.  All appropriate testing should be performed.

With respect to any PTSD diagnosis, if a PTSD diagnosis is found, the examiner is then specifically instructed to provide the following information:  

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's PTSD BEGAN IN or is otherwise related to the Veteran's active service, yes or no?  

With respect to any diagnosed psychiatric disorder other than PTSD, to include major depressive disorder, the examiner is then specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's disability(s) BEGAN IN or is otherwise related to the Veteran's active service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current psychiatric disorder(s) was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY HIS SERVICE-CONNECTED ISCHEMIC HEART DISEASE, yes or no?  

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


